May 22,L970


Honorable Naomi Harney      Opinion No. M- 638
County Attorney
Potter County               Re:    Authority to move over public
Amarillo, Texas 79101              highways overwidth trailers
                                   used in their owners' agri-
                                   cultural operations without
                                   the permit required by Article
                                   827a, Section 3(a), Vernon's
Dear Miss Harney:                  Penal Code.
     You ask our opinion in answer to the following inquiry:
       "When the trailer-type carriers described
    in the enclosed brochures are used to carry
    or move implements of husbandry over the public
    highways, pursuant to ArticLe 827a, Section 3(a),
    Vernon's Penal Code, and return without carry-
    ing implements of husbandry, may they be operated
    without the special over-size permits required
    of other vehicles?"
     We believe the answer to your question is found in Arti-
cle 827a, Sections 1 and 3, VernonUs Penal Code. The carriers
under consideration are properly classified as either trailers
or a semi-trailer types of vehicles, which are defined in
Article 827a, Section 1, Vernon's Penal Code as follows:
        "'Vehicle.' Every mechanical device, in,
     upon or by which any person or property is or
     may be transported or drawn upon a public
     highway, including motor vehicles, commercial
     motor vehicles, truck-tractors, trailers, and
     semi-trailers, severally, as hereinafter de-
     fined, but excepting devices moved by human
     power or used exclusively upon stationary rails
     or tracks.




                          -3051-
Honorable Naomi Harney, Page 2, (M-638 1


         "'Trailer." Every vehicle without motive
      power designed or used for carrying property
      or passengers wholly on its own structure and
      to be drawn by a motor vehicle.
         "'Semi-trailer.' Every vehicle of the trailer
      type so designed or used in conjunction with a
      motor vehicle that some part of its own weight
      and that of its own load rests upon or is
      carried by another motor vehicle."
     Section 3(a), of Article 827a, Vernon's Penal Code,
prohibits use on any highway of any vehicle which exceeds
a stated total outside width, but makes the following ex-
ception to such prohibition as follows:
         II
          e e 0 that the limitations as to size
      of vehicles stated in this Section shall
      not apply to vehicles on which implements
      of husbandry are being carried or moved
      provided such vehicles are being moved
      by the owner thereof or his agent or
      employee for the purpose of carrying on
      agricultural operations, and provided
      further that such implements are being
      moved or carried a distance of not more
      than fifty (50) miles, G 0 0'
     Implements of husbandry are defined in Article 6675a-l(r)
and in Article 6687b(g)# both of Vernon's Civil Statutes.
We do not quote these definitions because the question of
what constitutes "implements of husbandry," is not before
US.


     The controlling language in the quoted portion of Arti-
cle 827a, Section 3(a) (supra) is:
         II
              D provided such vehicles are being
                  0   0


      moved by the owner thereof or his agent or
      Gyee     for the purpose of carrying on
      agricultural operations. . e on




                           -3052-
Honorable Maomi Harney, Page 3, (M-638   )


     This language allows one engaged in "carrying on agricul-
tural operations" to move his over-widthvehicles on which
he lifts or carries his implements of husbandry without the
special permit required of other persons. Further, it is our
opinion that the statute also allows one to move such vehicles
over the highways when empty, without permit, where such move-
ment is necessarily incident to the lifting or carrying of
implements of husbandry used in such agricultural operations.
Examples of this would involve trips from the point of original
distination to other points in order to pick up implements
of husbandry to be used in the farming operation or where a
return trip is required. Any other construction would destroy
the intent of the statutes, which is manifest from the retaining
of the privilege of using overwidth vehicles on the highways
between the several locations where agricultural operations
exist by those carrying on agricultural operations.
     Should this statute be interpreted to restrict the move-
ment of overwidth vehicles on the highways to those occasions
only when such vehicles were actually loaded, carrying im-
plements of husbandry, then the privilege to use such vehicles
would be so restrained as to practically nullify and defeat
the very purpose for which the privilege was granted, viz.,
carrying on agricultural operations, Courts are not at liberty
to construe a statute in such a way as to defeat the legis-
lative purpose and intent, A statute penal in nature will not
be extended bv construction bevond the necessities of the case.
53 Tex,Jur,2d-306, Statutes, Sec. 198; accord: Texas Highway
Department, et al v. Kimble County, et al, 239 S,W.2d 831
(Tex,Civ.App., error refused, n,r,e,, 1953). See also Allred,
et al v. J, C, Engleman, Inc,, 123 Tex. 205, Gl S,W02d -33),
The courts of this state seek a construction of a statute which
is in harmony with loaicand sound economic principles and these
reasons may belooked to in construing the intended purpose of
the statute. Attorney General's Opinion No, 1iW824 (1960),
     It is therefore the opinion of this office that trailer
type carriers as defined in Article 827a, Section 1, VernonOs
Penal Code, may be moved over the highways of this state by
one engaged in carrying on agricultural operations without
the special overwidth permit required by this Article, when
such persons are carrying implements of husbandry provided,




                          -3053-
Honorable Naomi Harney, Page 4, (M-638 )


however, that such implements are being moved or carried a
distance of not more than fifty (50) miles. Further, such
carriers may be moved without permit and without carrying
implements of husbandry but only when such movement is part
of a transaction necessarily incident to the carrying on of
agricultural operations.

                        SUMMARY
         The trailer type carriers as defined in Arti-
    cle 827a, Section 1, Vernon's Penal Code, may
    be moved over the highways of this state by
    one engaged in carrying on his agricultural opeta-
    tions without the special overwidth permit
    required by this Article, when such persons
    are carrying implements of husbandry, provided,
    however, that such implements are being moved
    or carried a distance of not more than fifty
    (50)   miles.  Further, such carriers may be
    moved without permit and without carrying im-
    plements of husbandry but only when such
    movement is part of a transaction necessarily
    incident to the carrying on of their owners'
    agricultural operations.

                             Yo     very truly,




Prepared by Bennie W. Bock, II
Assistant Attorney General
APPROVED8
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Acting Co-Chairman
Austin Bray
Ken Nordquist
Arthur Sandlin
Richard Chote
MEADE F. GRIFFIN
Staff Legal Assistant

                           -3054-
,   . .   .




              Honorable Naomi liarney,Page 5, (M-638 )


              ALFRED WALKER
              Executive Assistant
              NOLA WRITE
              First Assistant Attorney General




                                        -3055-